Additional opinion on petition for rehearing: Carter, J.: We have again examined the record in this cause, together with the briefs and arguments of counsel in connection with their petition for rehearing, and the authorities cited and others bearing upon the questions involved, and we are unable to come to any different conclusion from the one first announced. Counsel are mistaken in their contention that the fifteenth instruction set out in the opinion is in substance the same as, and is sustained by, the instructions given to the jury by Chief Justice Shaw in the familiar case of Commonwealth v. Webster, 5 Cush. 320, on the subject of reasonable doubt. If the rule were as stated in the fifteenth instruction, a greater degree of certainty of the guilt of the accused would be required to be produced by the evidence, before a conviction could be had, than was stated to be necessary by the learned judge in that case or held by the best authorities generally. The learned judge in the Webster case, among other things, said: “The evidence must establish the truth of the fact to a reasonable and moral certainty — a certainty that convinces and directs the understanding, and satisfies the reason and judgment of those who are bound to act conscientiously upon it. This we take to be proof beyond a reasonable doubt, because if the law, which mostly depends npon considerations of a moral nature, should go further than this, and require absolute certainty, it would exclude, circumstantial evidence altogether.” It will be noticed that the reasonable and moral certainty required by the said fifteenth instruction is there said to be “a certainty that convinces and directs the understanding and fully satisfies the reason and judgment,” — that is, a certainty that completely or absolutely satisfies the reason and judgment. This would be tantamount to the requirement of absolute certainty, which was expressly said in the Webster case not to be necessary. All the authorities are substantially agreed upon this point. If the instruction in question is not clearly open to the construction here put upon it, then it is too uncertain and misleading to be given to the jury in any case. Petition for rehearing denied.